ITEMID: 001-75143
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DEMIRBAS AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Mr M. Vefa, a lawyer practising in Diyarbakır.
The facts of the cases, as submitted by the parties, may be summarised as follows.
Until 1994 the applicants lived in Dibek, a village of the district of Lice, in Diyarbakır, where they own property.
In April 1994 security forces forcibly evacuated Dibek and destroyed the applicants’ property. The applicants then moved to Diyarbakır, where they currently live.
On unspecified dates, the applicants lodged petitions with the State of Emergency Regional Governor’s office, the Governor’s office in Diyarbakır, the District Governor’s office in Lice and with the military authorities, requesting redress for the damages they had suffered and permission to return to their village. It is to be noted that the applicants did not submit any document to the Court attesting their applications to the above-mentioned offices. They claim that these documents can be obtained from the Governor’s office in Diyarbakır and the State of Emergency Regional Governor’s office.
On 20 March 2000 one of the applicants, Hasan Güngörmez, lodged a petition with the Governor’s office in Diyarbakır, requesting to be allocated a house by this office. He received no response to his petition.
On 16 July 2001 Hasan Güngörmez applied to the Lice Magistrates’ Court (sulh hukuk mahkemesi) for an assessment of the damage he had suffered as a result of the burning down of his home and possessions.
On the same day the Lice Magistrates’ Court dismissed the applicant’s request, holding that he would not benefit from this assessment since the alleged incident had occurred a long time ago.
On 9 September 2001 the District Gendarmes Headquarters in Lice sent a letter to the village mayors in Lice. According to that letter, access to some villages of Lice would be possible only during summer for the inhabitants to work in their farms, and only during daytime. The villagers would not be allowed to spend the nights in their village. Moreover, the villagers would be required to apply to the gendarme stations and request permission. The applicants’ village, Dibek, was not listed among these villages.
On 11 September 2001 the 2nd Internal Security Brigade Commander in Lice sent a letter to the District Governor’s office informing him that the military operations against terrorism were to continue in the district. The commander requested the District Governor’s office to warn the inhabitants of these operations and notify them that the security forces would not be responsible for any casualties.
On 18 February 2002 the applicants lodged a petition with the Ministry of the Interior requesting redress for the damages they had suffered.
On the same day the applicants lodged a petition with the Public Prosecutor’s office in Diyarbakır for submission to the Public Prosecutor’s office in Lice, requesting that an investigation be initiated against the perpetrators of the destruction of their houses and those who prevented their access to their properties in Dibek. They relied on Articles 369, 515 and 516 of the Criminal Code. They further requested compensation for the pecuniary and non-pecuniary damages they had suffered.
On an unspecified date the Public Prosecutor’s office in Lice issued a decision of non-jurisdiction and sent the case file to the Military Prosecutor’s office in the 7th Diyarbakır Corps Command. The applicants contend that the decision of non-jurisdiction was not served on them. They further assert that they have not been informed about the outcome of the investigation.
On 4 April 2002 the Ministry of the Interior rejected the applicants’ request, holding that the administration could not be considered to be responsible, as there had not been an operation in or around the village of Dibek in spring 1994 by the security forces. The Ministry further noted that there had been an investigation in the region and that it had not been established that any house had burned down.
In May 2002 the applicants lodged their applications with the European Court of Human Rights alleging violations of Articles 6, 8, 13 of the Convention and Article 1 of Protocol No. 1 to the Convention.
On 23 May 2002 the applicants brought an action before the Diyarbakır Administrative Court requesting legal aid in accordance with Article 465 of the Code of Civil Procedure.
On 24 May 2002 the applicants brought a further action before the Diyarbakır Administrative Court requesting compensation for the damages they had suffered due to the destruction of their houses and their inability to return to their village and to have access to their property.
On 17 June 2002 the Diyarbakır Administrative Court refused to consider the applicants’ requests, holding that the applicants should have brought separate actions as the alleged damage had not been a collective one.
On an unspecified date the applicants appealed against the judgment of the Diyarbakır Administrative Court.
On 28 November 2002 the Supreme Administrative Court (Danıştay) dismissed the applicants’ appeal noting that the Code of Administrative Procedure did not provide a right to appeal against an administrative court’s refusal to consider a petition.
On an unspecified date the applicants filed separate cases with the Diyarbakır Administrative Court. The proceedings are still pending before the latter.
Until 1994 the applicants lived in Dolunay, a village of the district of Lice, in Diyarbakır, where they own property.
In April 1994 security forces forcibly evacuated Dolunay and destroyed the applicants’ property. The applicants then moved to Diyarbakır, where they currently live.
On unspecified dates, the applicants lodged petitions with the State of Emergency Regional Governor’s office, the Governor’s office in Diyarbakır, the District Governor’s office in Lice and military authorities requesting redress for the damages they had suffered and permission to return to their village. It is to be noted that the applicants did not submit any document to the Court attesting their applications to the above-mentioned offices. They claim that these documents can be obtained from the Governor’s office in Diyarbakır and the State of Emergency Regional Governor’s office.
On 9 September 2001 the District Gendarmes Headquarters in Lice sent a letter to the village mayors in Lice. According to that letter, access to some villages of Lice would be possible only during summer for the inhabitants to work in their farms, and only during daytime. The villagers would not be allowed to spend the nights in their village. Moreover, the villagers would be required to apply to the gendarme stations and to request permission. The applicants’ village, Dolunay, was not listed among these villages.
On 11 September 2001 the 2nd Internal Security Brigade Commander in Lice sent a letter to the District Governor’s office in Lice informing him that the military operations against terrorism were to continue in the district. The commander requested the District Governor’s office to warn the inhabitants of these operations and notify them that the security forces would not be responsible for any casualties.
On 21 December 2001 the applicants lodged a petition with the Ministry of the Interior requesting redress for the damages they had suffered.
On the same day the applicants lodged a petition with the Public Prosecutor’s office in Lice, requesting that an investigation be carried out against the perpetrators of the destruction of their houses and those who prevented them from having access to their properties in Dibek. They invoked Articles 369, 515 and 516 of the Criminal Code.
On an unspecified date the Public Prosecutor’s office in Lice issued a decision of non-jurisdiction and sent the case file to the Military Prosecutor’s office in the 7th Diyarbakır Corps Command. The applicants contend that the decision of non-jurisdiction was not served on them. They further assert that they have not been informed about the outcome of the investigation.
On an unspecified date the applicants brought an action before the Diyarbakır Administrative Court requesting compensation for the damages they had suffered due to the destruction of their houses, their inability to return to their village and to have access to their property.
On 19 April 2002 the Diyarbakır Administrative Court refused to consider the applicants’ requests, holding that the applicants should have brought separate actions as the alleged damage had not been a collective one.
On an unspecified date one of the applicants, Ağa Şaşmaz lodged a complaint with the Public Prosecutor’s office in Lice against the Kayacık Gendarmes Station Commander, Hüseyin Güven. The applicant alleged that Hüseyin Güven had threatened him concerning his petition with the Ministry of the Interior. He further contended that he had been compelled to sign statements in the Kayacık Gendarmes Station.
On 14 May 2002 the Lice Public Prosecutor issued a decision of non-prosecution concerning the petition of Ağa Şaşmaz, noting that he had not substantiated his allegations.
On 2 August 2002 the Ministry of the Interior rejected the applicants’ request noting that the statutory time limit under Article 13 of the Code of Administrative Procedure had expired.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village. Currently there was no obstacle preventing villagers from returning to their homes and possessions in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
